PER CURIAM.
This cause came on to be considered by the Court on the motion of the appellee to quash and affirm the judgment appealed from, and it appearing to the Court from an examination of the record that said motions are seasonably made and that it is manifest that the questions raised on the appeal are without substantial merit and need no further argument;
It is accordingly ordered, adjudged and decreed that the motion to quash and motion to affirm the judgment appealed from be, and the same are, hereby granted, and the judgment is affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.